Order entered November 2, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00851-CV

                MERRITT, HAWKINS & ASSOCIATES, LLC, Appellant

                                             V.

              CHRIS CAPORICCI AND MATTHEW CUMMINS, Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-13851

                                         ORDER
       We GRANT appellees’ October 30, 2015 unopposed motion for extension of time to file

brief and ORDER the brief be filed no later than November 23, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE